


Exhibit 10.14

 

PERSONAL AND CONFIDENTIAL

 

February 24, 2015

 

Mr. Joseph Rascoff

1904 Via Casa Alta

La Jolla, CA 92037

 

Re: Separation and Release Agreement

 

Dear Joe:

 

This Letter Agreement (“Agreement”) acknowledges that your position with SFX
Entertainment, Inc. f/k/a SFX Holding Corporation (“SFX” or the “Company”), and
any other position you may have held with the Company or any affiliate thereof,
has been terminated and sets forth the terms and conditions of your termination
from the Company. Your termination from the Company and from the foregoing
position(s) is effective January 1, 2015 (the “Termination Date”). The
provisions of this Agreement shall be deemed to alter or terminate your role as
employee of the Company and not alter or change your position as a director of
the Company.

 

Regardless of whether you sign this Agreement, the Company will pay you all of
your earned wages and any unused, accrued paid time off through the Termination
Date.

 

This Letter will also serve to inform you of the terms of the Separation
Consideration (as defined herein) and benefits which you may receive in
connection with the termination of your employment from the Company.

 

The Company’s offer regarding the Separation Consideration will expire as
follows: SFX will not provide to you the Separation Consideration or provide you
with any other benefit based upon this Agreement if this Agreement is not signed
by you and physically delivered to the Company, or postmarked, by forty-five
(45) days from the date this Agreement is delivered to you.

 

AGREEMENT

 

In consideration of the mutual covenants and promises made in this Agreement,
you and the Company agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Separation Date.  Your termination from the Company is effective
as of 5:00 p.m. on the Termination Date.

 

2.             Separation Consideration.

 

(a)           In lieu of any lump sum separation payment or other consideration
which may become due or payable under your employment agreement as a result of
its termination, the Company shall pay to you (or your designee) in separate
installments the sum of $30,000 on the date the Revocation Period is terminated,
and the sum of $30,000 on the first day of each month for the following 24
months (total payments to be $750,000) (the “Separation Consideration”). To the
extent required by law, all applicable tax withholding and other required lawful
deductions will be taken from the gross amount of the aforementioned payments.

 

(b)           It is acknowledged that you will continue to provide service to
the Company in connection with current and future litigation pertaining to the
Company, including that litigation styled SFX, et al. v. JL Productions, amongst
other proceedings in which you have familiarity with the subject matter thereof
due to your longstanding involvement with the Company since its formation. As
consideration for this service, the Company grants to you options to purchase
50,000 shares of the common stock of the Company with an exercise price of $3.70
(the “Options”) under the Company’s 2013 Equity Compensation Plan. Per a
separate option award to be entered into between you and the Company, the
Options will vest as of the date of grant, but the Options will not be
exercisable until the Company’s shareholders have approved an amendment to the
Company’s 2013 Equity Compensation Plan to increase the number of options
available under such plan to cover the amount of shares underlying the Options.

 

3.             Existing Equity Grants.

 

(a)           The Company agrees that with respect to any options that have
vested or may vest pursuant to equity award agreements previously granted, such
agreements remain in full force and effect and are not amended hereby, except as
provided herein. The Company confirms that you have the right to exercise such
options within 10 years from the grant date.

 

(b)           Any options previously granted but not yet vested shall vest
immediately upon execution of this Agreement.

 

4.             Benefits.  Except as set forth in this Agreement, all
compensation and benefits and reimbursement obligations from the Company ceased
as of the Termination Date, including your participation in SFX’s company-
sponsored health plan. You will be eligible to enroll in COBRA coverage, which
enrollment forms shall be delivered to you by the Company.

 

2

--------------------------------------------------------------------------------


 

5.             Consideration.  You acknowledge:  (i) the sufficiency of the
consideration for this Agreement generally and specifically for your release of
all claims against the SFX Releasees; (ii) that such payment is being made to
you because of your agreement to fulfill the promises and to provide the
releases that are stated herein; and (iii) that such payment may be in excess of
any payment, benefit, or other thing of value to which you might otherwise be
entitled under your employment agreement, option award agreement or similar
arrangement with the Company and/or its affiliates.

 

6.             No Other Claims.  Except for the Separation Consideration set
forth herein (and the Option), no other payment or other benefit shall be made
by the Company or any of its affiliates to you. You acknowledge that you have no
entitlement to, nor any right to, make any claim for any additional payments,
benefits, equity compensation or terms with respect to equity compensation, or
compensation of any kind or nature whatsoever by the Company or any of its
affiliates.

 

7.             General Release.  In consideration for the promises made herein,
you hereby irrevocably and unconditionally release and forever discharge, for
yourself and for your heirs, executors, administrators, successors and assigns,
SFX Entertainment, Inc. and/or their affiliates, parents, subsidiaries,
predecessors and successors, and all of their past and present directors,
officers, management committees, members, agents, employees, representatives,
attorneys and shareholders, as well as TriNet HR Corporation, any benefit plan
fiduciaries and administrators, and the assigns of any of the foregoing, and all
persons acting by, through, under, or in concert with any of them (collectively,
“the SFX Releasees”), from any and all rights, claims, charges, causes of
action, liabilities, costs and damages, known or unknown, suspected or not,
fixed or contingent, and in law or in equity, which you now have, or may ever
have had, concerning, relating to, or arising out of, directly or indirectly,
your employment with the Company or the termination thereof (the “Release”).

 

The Release expressly includes, but is not limited to, all claims and any
obligations or causes of action arising from such claims, under common law,
including wrongful or retaliatory discharge, breach of contract or public policy
and any action arising in tort including libel, slander, defamation or
intentional infliction of emotional distress, any claims of discrimination under
federal or state or municipal or foreign law, and any claims arising under the
Civil Rights Acts of 1866 and 1867, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
the Older Worker Benefit Protection Act, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the National Labor Relations Act, Workers’
Compensation law, the Rehabilitation Act, the Equal Pay Act, the New York State
Human

 

3

--------------------------------------------------------------------------------


 

Rights Law, the New York City Human Rights Law, the California Constitution, the
California Fair Employment and Housing Act, the California Family Rights Act,
the California Government Code, the California Labor Code, the California Wage
Orders, the California Business and Professions Code, and/or any and all similar
federal, state, municipal, local or foreign laws that are in any way related to
employment and/or the termination thereof.

 

The Release applies to federal, state or local laws, civil rights laws, wage-
hour, wage-payment, pension or labor laws, rules and/or regulations,
constitutions, ordinances, public policy, contract or tort laws, or any claim
arising under common law, or any other action based upon any conduct occurring
up to and including the date you sign the Agreement, to the extent permitted by
law.

 

8.             Waiver of ADEA Claims and Right to Revoke Waiver.  Without
limiting the scope of this Agreement, you agree that this Agreement constitutes
a knowing and voluntary waiver of any and all rights or claims that exist or
that you may claim to have under the Age Discrimination in Employment Act
(“ADEA”), as amended by the Older Workers’ Benefit Protection Act of 1990 (29
U.S.C. §§ 621, et seq.) You acknowledge all of the following:

 

(a)           the consideration provided pursuant to this Agreement is in
addition to any consideration that you would otherwise be entitled to receive;

 

(b)           you have been and are advised in writing to consult with an
attorney of your choice prior to signing this Agreement;

 

(c)           you have been provided full and ample opportunity to study this
Agreement, including a period of at least 45 calendar days from the date of
delivery to you within which to consider it;

 

(d)           to the extent that you take less than 45 calendar days to consider
this Agreement prior to signing it, you acknowledge that you had sufficient time
to consider this Agreement with legal counsel of your choosing and that you
expressly, voluntarily and knowingly waive any additional time;

 

(e)           you agree that any changes made to this Agreement during the 45-
day period (whether material or immaterial) do not restart the running of the
45-day period; and

 

(f)            you are aware of your right to revoke this waiver of claims under
the ADEA any time within the 7 calendar-day period following the date you sign
the Agreement (“Revocation Period”) and that the waiver of claims under the ADEA
shall not become effective or enforceable until the Revocation Period expires. 
Notwithstanding your right to revoke the waiver of claims under the

 

4

--------------------------------------------------------------------------------


 

ADEA, the remainder of the terms of this Agreement shall become effective and
enforceable as of the date that the parties hereto sign this Agreement.

 

9.             Method of Revocation of ADEA Waiver.  In order to be effective,
timely notice of revocation of the waiver of ADEA claims set forth above must be
made in writing and must be delivered in-person, by email, or by facsimile
transmission to SFX Entertainment, Inc., Attention: Lisa Failla, 430 Park
Avenue, 6th Floor, New York, New York, 10022, no later than the seventh day
after you execute this Agreement. You agree to keep written documentation
proving that you revoked the waiver of ADEA claims as provided in this
paragraph, either by keeping the documents attesting to the delivery of the
revocation, or verification that the facsimile was, in fact, received.

 

This Agreement is not intended to, and does not, waive or release rights or
claims that may not be waived or released as a matter of law, including but not
limited to claims for unemployment or workers compensation, any benefit
entitlements that are vested as of the Termination Date pursuant to express
terms of a company-sponsored benefit plan under the Employee Retirement Income
Security Act of 1974, as amended, and any right to enforce the terms and
conditions of this Agreement. This Agreement does not waive any rights you may
have to file an administrative charge with the Equal Employment Opportunity
Commission, but it does waive any rights you may have to any monetary award,
recovery or settlement in connection with such a charge, without regard to who
brought or filed such charge.

 

You expressly acknowledge that this Agreement is also intended to include in its
effect, without any limitation, any and all claims which you do not know of or
that you suspect may exist in your favor at the time of the execution of this
Agreement, and that this Agreement will also extinguish any such claim.

 

You further acknowledge that you fully understand that you are waiving any right
you may have to sue any SFX Releasee for any of the claims you have released, or
to receive any compensation, damages or settlement arising as a result of any
action, claim, lawsuit, charge or complaint commenced by anyone else against any
SFX Releasee.

 

10.          Waiver of California Civil Code Section 1542. This Agreement
extends to all claims, whether vested or contingent, and whether or not claimed,
known or suspected by you, up to the time you sign this Agreement, including the
date of execution hereof. Additionally, you entering into this Agreement
constitutes a waiver of the provisions of the California Civil Code Section 1542
(or any comparable provision under any state or federal law), which reads as
follows:

 

5

--------------------------------------------------------------------------------


 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

You acknowledge that you have read and understood the provisions of California
Civil Code Section 1542 and that you have had the opportunity to consult with
your own attorney as to the effect and import of those provisions. You further
acknowledge and agree that this waiver of rights under Section 1542 of the
California Civil Code has been separately bargained for and is an essential and
material term of this Agreement and, without such waiver, this Agreement would
not have been entered into by SFX.

 

You acknowledge and confirm that you have been provided with a copy of the
California Department of Health Services’ Notice to Terminating Employees,
pursuant to California Labor Code § 2807, and a copy of the Employment
Development Department’s pamphlets entitled, “For Your Benefit: California’s
Programs for the Unemployed” and “For Your Benefit When You Need It; How To File
An Unemployment Insurance Claim.”

 

You also acknowledge and confirm that you have been fully paid any wages owed to
you including any overtime wages, and also acknowledge and confirm that as of
the date of your execution of this Agreement, you received payment for all
unused and accrued paid time off and have been afforded all required periods of
family or medical leave as well as any right to reinstatement upon conclusion of
any leave taken.

 

You represent and warrant that you have not commenced, maintained, prosecuted or
participated in any action, suit, charge, grievance, complaint or proceeding of
any kind against any SFX Releasee in any court or before any administrative or
investigative body or agency and/or that you are hereby withdrawing with
prejudice any such complaint, charge or action that you may have filed against
any SFX Releasee.

 

In the event any action, suit, charge, grievance, complaint or proceeding is
commenced on your behalf, you hereby waive any right to any potential recovery.

 

However, you understand and acknowledge that nothing in this Agreement shall be
construed to prevent you from filing a charge with, or participating in an
investigation conducted by, any governmental agency charged with the enforcement
and/or investigation of claims of discrimination, harassment, retaliation or
wage payment under federal, state or local laws or regulations, including,
without limitation, the EEOC or applicable state or city fair employment
practices agency; provided, however, that you also understand

 

6

--------------------------------------------------------------------------------


 

and acknowledge that by signing this Agreement, you have completely and
irrevocably waived your right to receive any individual relief, including
monetary damages, in connection with any such claim, and if you are awarded
monetary damages, you hereby unconditionally assign to the Company any right or
interest you may have to receive any monetary damages.

 

11.          Return of Company Property; Expenses. You agree to immediately
return all of the Company’s property and equipment in your possession or under
your control, including, but not limited to, any and all computers, laptops,
computer hardware or software, blackberrys, cell phones, iPads, car phones,
credit cards, keys, manuals, notebooks, financial statements, reports,
passwords, company ID’s and any other property of the Company or any other SFX
Releasee, including any and all copies of Company documents, materials and
information related to the business, operations or plans of the Company.

 

You must also immediately submit to the Company any and all outstanding business
expenses that you incurred on or before the Termination Date for reconciliation
in accordance with the Company’s customary procedures.

 

The foregoing shall not be deemed to require the return of any Company property
and equipment which you are entitled to retain in connection with your service
as a director of the Company.

 

12.          Legal Representation. You acknowledge and represent (i) that you
have had ample opportunity to receive the advice of independent legal counsel of
your choosing prior to the execution of this Agreement, and the Company advises
you to do so, and ample opportunity to receive an explanation from such legal
counsel of the legal nature and effect of this Agreement, (ii) that you have
fully exercised that opportunity to the extent you desired, and (iii) that you
fully understand the terms and provisions of this Agreement as well as its
nature and effect. You further acknowledge and represent that you are entering
into this Agreement completely freely and voluntarily.

 

13.          No Admission of Liability.  Nothing contained in this Agreement nor
the fact that the Company has signed this Agreement shall be considered an
admission of any liability whatsoever by any of the SFX Releasees. This
Agreement shall not be used against any SFX Releasee in any action, proceeding
or settlement negotiation.

 

14.          Confidentiality. As a material inducement to the Company to enter
into this Agreement and as an indivisible part of the consideration to be
received for entering into this Agreement and for the performance of obligations
under this Agreement by each party to this Agreement, you agree that you will
not disclose, disseminate and/or publicize or cause or permit to be disclosed,
disseminated and/or publicized, whether directly or indirectly, any of the terms

 

7

--------------------------------------------------------------------------------


 

of this Agreement and/or any information regarding your employment with the
Company and/or any claims or allegations or the basis of any claims or
allegations, in either case, which were or could have been made against the
Company and/or any SFX Releasee, which claims or allegations concern and/or are
within the scope of this Agreement, whether directly or indirectly, specifically
or generally, to any person, corporation, association, governmental agency, or
other entity except: (a) to your accountant, attorneys and/or spouse, provided
that, to the maximum extent permitted by applicable law, rule, code or
regulation, they agree to maintain the confidentiality of any such information;
(b) to the extent necessary to report income to appropriate taxing authorities;
(c) in response to an order of a court of competent jurisdiction or a subpoena
issued under the authority thereof; (d) in response to any subpoena issued by a
state or federal governmental agency; or (e) as otherwise required by law. If
you are subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony or produce documents (in a deposition,
court proceeding of otherwise) which in any way relates to your employment by
the Company and/or any SFX Releasee and/or this Agreement, you will give prompt
notice of such request to General Counsel, SFX Entertainment, Inc., and you will
make no such disclosure until the Company has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure, unless
required to do so by law.

 

15.          Non-Disparagement. As a material inducement to the Company to enter
into this Agreement, you agree, for a period of five (5) years from and after
the Termination Date, that you will not make any false, negative or disparaging
comments about the Company or any of its affiliates or subsidiaries, and any of
their respective employees, officers, directors, agents or representatives. This
paragraph applies to comments made verbally, in writing, electronically or by
any other means, including, but not limited to, blogs, postings, message boards,
texts, video or audio files and all other forms of communication.

 

16.          References.  The Company agrees to provide neutral references upon
request, which is to only provide dates of employment, position(s) held and
employment status.

 

17.          Other Agreements.  This Agreement supersedes any and all other
agreements including but not limited to your employment agreement (with the
exception of the post-termination obligations contained in Section 10 thereof)
and any option award agreement, understandings, representations, negotiations,
or discussions, either oral or in writing, express or implied, between you and
the Company and/or its employees, officers, directors, agents or
representatives.

 

18.          Entire Agreement.  Except as provided herein, this Agreement
constitutes the full, complete and exclusive agreement between you and the
Company with respect to the subject matter discussed herein.  This Agreement

 

8

--------------------------------------------------------------------------------


 

cannot be changed unless in writing signed by both parties.  Email
correspondence does not constitute a writing for the purposes of this provision.

 

19.          Waiver. No waiver of any of the provisions of this Agreement shall
be deemed, or shall constitute, a waiver of any other provision, whether or not
similar. No waiver shall constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party charged with the waiver.

 

20.          Severability. In the event any provision of this Agreement shall be
determined to be unlawful, such provision shall be deemed to be severed from
this Agreement and every other provision of this Agreement shall remain in full
force and effect; provided, however, that in the event a court of competent
jurisdiction finds the release and covenants provided for in this Agreement to
be illegal, void or unenforceable, you agree, at the Company’s request, to
execute a release, waiver and/or covenant that is legal and enforceable to
effectuate the terms of this Agreement.

 

21.          Fees and Costs. You and the Company agree that, in the event of
litigation relating to this Agreement or its subject matter, the prevailing
party shall be entitled to its reasonable attorneys’ fees and costs.

 

22.          Governing Law.  This Agreement is made and entered into in the
State of New York, and shall in all respects be interpreted, enforced, and
governed by, and continued and enforced in accordance with, the internal
substantive laws (and not the laws of choice of laws) of the State of New York
applicable to contracts entered into and to be performed in New York.

 

23.          Consideration Period.  You have forty-five (45) days from the date
of delivery to you of this Agreement to consider this Agreement.

 

24.          Voluntary Agreement. You acknowledge you are entering into this
Agreement voluntarily and that you have read and understand the provisions of
this Agreement. You further acknowledge you understand that this Agreement
contains a full and final release of all of your claims on behalf of yourself,
and your heirs, executors, administrators, successors and assigns, against the
Company and the SFX Releasees described above.  You have the right to consult
with an attorney. The Company hereby advises you to consult with an attorney of
your choice before signing this Agreement.

 

25.          Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
delivered either by personal service, facsimile or prepaid overnight courier
service to the addresses provided herein below. Either party may change its
address at any time by written notice to the other party as set forth above.

 

9

--------------------------------------------------------------------------------


 

If to the Company:

SFX Entertainment, Inc.

430 Park Avenue, 6th Floor

New York, NY 10022

 

If to you:

 

Joseph Rascoff

1904 Via Casa Alta

La Jolla, CA 92037

 

Please acknowledge your understanding and acceptance of this Agreement by
signing below and returning it to me no later than forty-five (45) days from the
date of delivery to you of this Agreement. A second copy of this Agreement has
been signed by me and is attached for your records. This Agreement must be
signed after the Termination Date. In the event that you do not sign and return
this Agreement as set forth above, this Agreement, including, but not limited to
the obligation of the Company to provide the Separation Consideration discussed
above, shall be deemed null and void.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Robert F.X. Sillerman

 

 

Robert Sillerman

 

 

CEO, SFX Entertainment

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Joseph Rascoff

 

 

Joseph Rascoff

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

10

--------------------------------------------------------------------------------
